NAHMIAS, Justice,
concurring.
I join the Court’s opinion in full, because it fairly applies our current doctrine on mutually exclusive verdicts as enunciated in Jackson v. State, 276 Ga. 408, 409-413 (577 SE2d 570) (2003), and followed in subsequent cases including our recent decision — which I authored — in Walker v. State, 293 Ga. 709, 711-717 (749 SE2d 663) (2013). However, having studied this doctrine further in light of the facts and arguments presented in Walker and in this case, I have developed significant doubts about Jackson and whether the Court should adhere to that precedent in future cases as a matter of stare decisis. See State v. Hudson, 293 Ga. 656, 661 (748 SE2d 910) (2013) (“In determining whether to reexamine this Court’s precedent, we must consider factors such as the age of the precedent, the reliance interests involved, the workability of the prior decision, and ‘most importantly, the soundness of its reasoning.’ ” (citation omitted)).
Jackson is only a decade old, and its holding creates no substantive rights or other substantial reliance interests. See id. And while the Jackson majority analyzed the issue thoughtfully and reached a tenable conclusion, I find Justice Carley’s dissent on this point, and *323the reasoning of the cases from other state and federal courts that he cited, to be more compelling. See Jackson, 276 Ga. at 416-418 (Carley, J., dissenting).
But what concerns me most is the workability of the Jackson line of decisions, particularly in relation to other lines of our precedent. Most significantly, Georgia courts have long treated crimes with a mens rea element of criminal negligence or recklessness as “lesser included offenses” of related crimes requiring proof of intent or malice —that is, as crimes that are “established by proof of... a less culpable mental state than is required to establish the commission of the [greater] crime charged.” OCGA § 16-1-6 (1) (emphasis added).4 A defendant is entitled upon written request to a jury instruction and verdict option on such a “lesser included” offense if even slight evidence supports it — or the trial court may in its discretion charge the jury on the “lesser included” offense sua sponte. See State v. Stonaker, 236 Ga. 1, 2 (222 SE2d 354) (1976).
Yet if the jury finds the defendant guilty of both the “greater” crime requiring the “greater” mental state (intent or malice) and its “lesser included” crime requiring a “less culpable” mental state (negligence or recklessness), we no longer treat those crimes as greater and lesser, merging the lesser into the greater for sentencing. Instead, under Jackson, the crimes are now deemed “mutually exclusive,” requiring the verdicts on both crimes to be set aside. See Jackson, 276 Ga. at 413. This anomaly creates a “ ‘trap for the unwary’trial judge since ‘even an accused who induces the erroneous instruction will be entitled to a new trial, because the judgment entered on a mutually exclusive verdict is deemed void,’ ” Walker, 293 Ga. at 716, n. 3 (citation omitted) — although perhaps our trial judges have become wary of this trap, since it appears that only a handful of *324convictions have been reversed under Jackson in the decade since it was decided.
A second incongruity arises in cases like this one, involving guilty verdicts for malice murder and reckless conduct. In applying the malice murder statute, see OCGA § 16-5-1 (a), (b), we have equated recklessness with intent, holding that “a reckless disregard for human life constitutes implied malice and implied malice is, in turn, the equivalent of a specific intent to kill, [so] it necessarily follows that reckless disregard for human life may be the equivalent of a specific intent to kill.” Parker v. State, 270 Ga. 256, 260 (507 SE2d 744) (1998), overruled on other grounds by Linson v. State, 287 Ga. 881, 886 (700 SE2d 394) (2010). As the Court’s opinion explains, the trial court here did not instruct the jury on this point, and the verdict form did not specify whether the jury found express or implied malice, so the Parker line of precedent could not be used to reconcile the jury’s verdicts. Nevertheless, the equation of criminal negligence and recklessness with malice and intent in our malice murder case law appears to contradict the position taken in Jackson and its progeny that these mental states “cannot logically mutually exist,” 276 Ga. at 410 & n. 3 — although it could be that our malice murder precedents are the ones that need to be reconsidered, as three Justices argued in Parker. See 270 Ga. at 261-263 (Hunstein, J., concurring specially).
Moreover, if Jackson is right, then defendants charged only with crimes requiring proof of criminal negligence or recklessness could defend themselves by asserting that they actually acted with specific intent and utter malice. Thus, for example, a defendant charged with reckless driving resulting in a car crash, see OCGA § 40-6-390, could defend himself by testifying that he actually intended to cause the crash; likewise, a defendant charged with second-degree cruelty to children for negligently shaking her baby, causing the child excessive physical pain, see OCGA § 16-5-70 (c), could defend herself by showing that she actually hurt the child maliciously. This consequence of Jackson’s understanding of the relation between reckless/negligent and intentional/malicious mental states seems strange, and it may create an incentive for the State to overcharge defendants whose conduct was only reckless or criminally negligent.
Finally, I note that if Jackson was wrongly decided, then the error cannot be readily corrected by statutory amendment; if indeed the Court erred, it is our responsibility to correct the mistake. Nevertheless, this is not the case in which to answer that question. As in Walker, the State in this case did not argue in its brief on appeal that Jackson should be overruled, contending instead that the precedent could be distinguished. It cannot, as the Court correctly holds. *325I therefore join the Court’s opinion and await a future case in which the validity of Jackson’s holding is squarely challenged and fully briefed to determine whether the misgivings I have outlined above are both justified and significant enough to warrant overruling the Jackson line of precedent.
Decided November 25, 2013
Reconsideration denied December 11, 2013.
Gerard B. Kleinrock, for appellant.
Robert D. James, Jr., District Attorney, Deborah D. Wellborn, Assistant District Attorney, Samuel S. Olens, Attorney General, Patricia B. Attaway Burton, Deputy Attorney General, Paula K. Smith, Senior Assistant Attorney General, Jason C. Fisher, Assistant Attorney General, for appellee.
I am authorized to state that Justice Blackwell joins in this concurrence.

 See, e.g., Kendrick v. State, 290 Ga. 873, 875 (725 SE2d 296) (2012) (indicating that evidence of reckless conduct could “support a charge on involuntary manslaughter as a lesser included offense of felony murder”); DeLeon v. State, 289 Ga. 782, 782, n.1, 784-785 (716 SE2d 173) (2011) (holding that reckless conduct merges into aggravated battery, although the latter requires proof of malice); Sanders v. State, 289 Ga. 655, 655-656 (715 SE2d 124) (2011) (noting defendant’s conviction for “involuntary manslaughter during the commission of reckless conduct by depriving the child [victim] of necessary sustenance, which was a lesser included offense of a... malice murder count”); Sigman v. State, 287 Ga. 220, 221 (695 SE2d 232) (2010) (discussing reckless conduct as a lesser included offense of cruelty to children, aggravated battery, and aggravated assault, and involuntary manslaughter based on reckless conduct as a lesser included offense of malice murder and felony murder); Wells v. State, 309 Ga. App. 661, 664 (710 SE2d 860) (2011) (explaining that second-degree cruelty to children, which requires proof of criminal negligence, is a lesser included offense of first-degree child cruelty, which requires proof of malice); Bowers v. State, 177 Ga. App. 36 (338 SE2d 457) (1985) (holding that reckless conduct is a lesser included offense of aggravated assault with a deadly weapon).